—Order, Supreme Court, Bronx County (Stanley Green, J.), entered January 10, 2001, which granted plaintiffs motion to strike defendants’ answer only to the extent of striking the answer of defendant New York City Health and Hospitals Corporation unless it appeared for deposition on a specified date by a person with knowledge of its treatment of plaintiff, unanimously affirmed, without costs.
The drastic remedy of unconditionally striking either or both of defendants’ answers was properly denied for lack of a clear showing that the failure to find a knowledgeable witness for deposition was willful or contumacious (see, Frye v City of New York, 228 AD2d 182). While the record is replete with delays, some were the fault of plaintiff while others were related to difficulties finding requested documents. Concur — Rosenberger, J. P., Williams, Mazzarelli, Rubin and Buckley, JJ.